Citation Nr: 9911516	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied the reopening of the 
veteran's claim for service connection for an acquired 
psychiatric disorder on the basis that new and material 
evidence had not been submitted.  A BVA decision dated in May 
1997 affirmed the RO's decision.

Subsequently, the veteran appealed the Board's May 1997 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
October 1998, the Court issued an ORDER vacating the Board's 
decision and remanding this claim to the Board for 
application of 38 C.F.R. § 3.156(a) and Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).



FINDINGS OF FACT

1.  A November 1990 Board decision, which was affirmed by the 
Court in December 1992, denied entitlement to service 
connection for an acquired psychiatric disorder.

2.  Evidence associated with the claims file subsequent to 
the Board's November 1990 decision bears directly, but not 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSIONS OF LAW

1.  The November 1990 Board decision, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 
38 C.F.R. § 20.1100 (1998).

2.  The evidence received since the November 1990 Board 
decision is not new and material, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was previously considered 
and denied by the RO in September 1986, but the veteran was 
not notified of the denial.  The Board considered and denied 
the claim in November 1990 on the following bases: the 
veteran's immature personality noted in service is not an 
acquired psychiatric disorder for which VA compensation can 
be paid; an acquired psychiatric disorder was not present is 
service; and a psychotic disorder was first reported years 
after the veteran's military service.  The Board's decision 
was based on service medical records, records of VA 
hospitalization and outpatient treatment, reports of VA 
examinations, letters from VA psychiatrists and the veteran's 
mother and friend, and hearing testimony.  In December 1992, 
the Court affirmed the Board's decision. 

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).  The veteran in this case initially appealed the 
Board's November 1990 decision.  However, after the Court 
affirmed this decision in December 1992, the veteran did not 
appeal the Court's decision to the United States Court of 
Appeals for the Federal Circuit.  The Board's November 1990 
decision is thus final.  

Once a decision becomes final under 38 C.F.R. §§ 7103, 7104, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that is must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence associated with the claims file since the Board's 
November 1990 decision includes: 1994 reports of VA 
hospitalizations; a June 1994 statement of the veteran's 
mother; July 1995 hearing testimony; an October 1995 
statement of the veteran; an undated letter from the veteran 
to a congressional representative; and December 1996, April 
1997 and April 1999 statements of the veteran's 
representative.  The reports of hospitalization disclose that 
the veteran was hospitalized for schizoaffective disorder 
twice from June to August 1994, for a total stay of 
approximately six weeks.  The statements of the veteran, his 
mother and representative reflect their belief that the 
veteran's behavior changed after he served on active duty, 
and that his current psychiatric problems initially 
manifested during active service and necessitated the 
documented in-service referral to a psychiatrist. 

The aforementioned evidence is neither cumulative nor 
redundant.  However, it bears directly, but not substantially 
upon the specific matter under consideration, and by itself 
and in connection with evidence previously assembled is not 
so significant that it must be considered to decide fairly 
the merits of the case.  The medical evidence establishes 
that the veteran currently has a psychiatric disorder that 
has necessitated somewhat recent hospitalization; however, it 
does not establish that this disorder was present in service 
or within one year of discharge, or that it is in any way 
related to the immature personality diagnosed during service.  
Indeed, this medical evidence contains no information 
concerning the etiology of the veteran's currently diagnosed 
psychiatric disorder.

There simply is no evidence, beyond the contentions of the 
veteran, his mother and representative, that the veteran's 
immature personality noted in service is an acquired 
psychiatric disorder for which VA compensation can be paid, 
that an acquired psychiatric disorder was present is service, 
or that a psychotic disorder existed within one year of 
discharge from service.  As the veteran, his mother and 
representative are laypersons with no medical training or 
expertise, their statements, alone, cannot be relied upon to 
defeat any of the bases of the Board's November 1990 denial.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

Clearly, no new and material evidence has been presented to 
reopen the previously disallowed claim; therefore, the 
Board's November 1990 decision remains final and is not 
reopened.  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his previously denied claim, and 
to explain why his current attempt to reopen his claim fails.  
See Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  

The Board does acknowledge the representative's contention 
that if the evidence is insufficient to grant the benefit 
sought on appeal that the case should be returned to the RO 
for additional development.  However, in the absence of the 
submission of new and material evidence to reopen the 
previously denied claim no further development is warranted.






ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

